                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-157-FDW

REGINALD WILSON,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
MICHAEL CUNN, et al.,                     )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Discovery and

Motion for Appointment of Counsel. (Doc. No. 18).

       Plaintiff’s motion to compel discovery will be denied as premature because discovery has

not commenced in this action. Plaintiff is advised that discovery in this action does not

commence until after the Court has entered a Pretrial Order and Case Management Plan in this

matter setting forth deadlines for discovery and dispositive motions. Moreover, once discovery

commences, Plaintiff must seek discovery from Defendants directly rather than filing motions

with the Court.

       Next, as to Plaintiff’s motion for appointment of counsel, Plaintiff states, among other

things, that he cannot afford counsel; he has no access to a law library; and he has limited

knowledge of the law. There is no absolute right to the appointment of counsel in civil actions

such as this one. Therefore, a plaintiff must present “exceptional circumstances” in order to

require the Court to seek the assistance of a private attorney for a plaintiff who is unable to

afford counsel. Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Notwithstanding
Plaintiff’s contentions to the contrary, this case does not present exceptional circumstances that

justify appointment of counsel. Therefore, Plaintiff’s motion to appoint counsel will be denied.

       IT IS THEREFORE ORDERED THAT:

           Plaintiff’s Motion to Compel Discovery and Motion for Appointment of Counsel,

           (Doc. No. 18), is DENIED.


                                         Signed: November 8, 2018
